Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-8, 11, and 13-16 are allowed.

The present invention is drawn to a process for separating hydrogen from a gaseous feed stream in a polymerization process comprising the steps:  i) polymerizing a olefin monomer and optionally at least one olefin comonomer, in the presence of a solvent, optionally in the presence of hydrogen, to form a polymerization reaction mixture comprising a polyolefin polymer, unreacted monomer(s), solvent, and hydrogen, ii) separating said polyolefin polymer from said unreacted monomer(s), solvent and hydrogen, iii) feeding said unreacted monomer(s), solvent, and hydrogen to a separator to form said gaseous feed stream, and iv) contacting said gaseous feed stream with a single hydrogen separating membrane to form a hydrogen rich gaseous stream and a hydrogen lean gaseous stream, wherein a separation efficiency of step iv) is at least 75 %.  

Subject of claims is patentably distinct over Aittamaa et al. (US 6,559,348).  Reference teaches a process for treatment of a gas stream obtained from production of polyolefins.  Prior art polymerization process is carried out in two successive reactors.  The first reactor is a loop reactor into which catalyst, monomer, and diluent are introduced.  The exit stream is directed to a product separator where the polymer produced in the loop reactor is directed into a second, gas phase reactor.  The effluent from the gas phase reactor, which contains polymer, unreacted monomer, hydrogen, and other uncondensed gases.  The polymer is separated in a low-pressure separator, and the remaining gaseous materials are directed to a recovery apparatus containing two membrane separators.  The first membrane separator unit is equipped with a hydrogen selective membrane.  The hydrogen mass flow rate entering the first membrane separator is 24.60 kg/h and the hydrogen mass flow rate exiting the first membrane separator is 24.10 kg/h, corresponding to a separation efficiency of 97.9 %.
The present invention differs from that of the prior art in that the polymerization process is a solution process, and this is reflected in step ii) in which polyolefin polymer is separated from unreacted monomer(s), solvent, and hydrogen, and in step iii) where unreacted monomer(s), solvent, and hydrogen are fed to a separator to form a gaseous stream.  Aittamaa et al. does not teach step iii) of instant claims. 

Another difference between the present invention and that of the prior art is the use of a single hydrogen separating membrane, as described in step iv).  Aittamaa et al. teaches that membrane systems used in the invention are made of a plurality of membrane modules.  Membrane material are packed into different module structures to produce a large material-transfer surface area, and each membrane separator unit has preferably 2 to 30 membrane separator modules.  This does not appear to be a single hydrogen separating membrane, as recited in instant claims. 
Taken together, Aittamaa et al. does not teach the process of instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        June 18, 2022